Citation Nr: 0933914	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from April 1946 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran was scheduled to attend a requested 
videoconference hearing before the Board in July 2009, but 
failed to report.  Shortly thereafter the RO forwarded to the 
Board a statement from the Veteran, which it had actually 
received well before the hearing, on which he indicated that 
he desired a hearing before a traveling Veterans Law Judge 
instead of a videoconference hearing.

Given that the Veteran apparently requested, in a timely 
manner, a travel Board hearing in lieu of the videoconference 
hearing he subsequently did not attend, the Board will remand 
the case to afford the Veteran his requested type of Board 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
hearing before a traveling Veterans Law 
Judge.  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2008).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West,  12 Vet. App. 369 (1999).  




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


